Citation Nr: 1107594	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bone disability, to include 
osteopenia as due to the Veteran's service-connected ulcerative 
colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1998 to 
December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in December 2006.  
A statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains that osteopenia is secondary to his 
service-connected ulcerative colitis.  Specifically, the Veteran 
notes that the medication used to treat ulcerative colitis causes 
osteopenia.  In support of his claim, the Veteran submitted 
duplicate copies of a November 2006 letter from E.H.C. of the VA 
Medical Center in Northport, New York who stated that the Veteran 
required corticosteroids from 2004 to 2005 for his ulcerative 
colitis and developed osteopenia confirmed by bone density scans.  
The Board believes that a VA examination is appropriate to 
determine whether the Veteran's osteopenia is due to his service-
connected ulcerative colitis.

Furthermore, it appears to the Board that there are outstanding 
treatment records.  In the November 2006 letter, E.H.C. had 
mentioned bone density scans.  Additionally, in a June 2007 
letter, Michael B. Weissman, M.D. stated that the Veteran had a 
bone mineral density test.  Of record is a January 2005 bone 
density scan report from Nassau University Medical Center.  It is 
unclear to the Board whether E.H.C. and Dr. Weissman were 
referencing the aforementioned bone density report, or other 
private and/or VA bone density scans.  To be sure, all bone 
density reports should be obtained before the Board can proceed 
with appellate review.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request all VA and private bone density 
scans.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of bone disability, to 
include osteopenia.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
current bone disability, to include 
osteopenia, is proximately due to or caused 
by the Veteran's service-connected 
ulcerative colitis?

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
current bone disability, to include 
osteopenia, has been aggravated by the 
Veteran's service-connected ulcerative 
colitis?

The examiner should offer rationale for all 
opinions, to include addressing the reasons 
for agreeing or disagreeing with the 
November 2006 statement from Dr. Cheng 
regarding the role of medication taken for 
the service-connected ulcerative colitis in 
the development of the osteopenia.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


